Title: From George Washington to John Mitchell, 5 November 1782
From: Washington, George
To: Mitchell, John


                  
                     Dear Sir,
                     Newburgh 5th Novr 1782
                  
                  By Doctr Craik I send you four half Joes—£6.9.3 of which appears to be the Balle due you, allowing the Pensa State Paper (in yr hands) at one for four.
                  I pray you to get me made by the measure inclosed a pair of the neatest & best Leather Breeches.  I know not at this time who is esteemed the most celebrated Workman, or I would not trouble you in so trifling a matter.  formerly there used to be a skin called I think, the Carrabous, of which very neat Breeches were made—whether they are yet to be had I know not—nor do I know the price of Leather Breeches at this day, but if the money sent is insufficient the deficiency shall be paid on demd.
                  I would beg to have them sent to me as soon as possible, & I shall thank you for reiterating my request that they may be made roomy in the seat and not tight in the thigh.  They generally make them so strait that it is with difficulty they can be drawn on, to which I have an utter aversion.  the measure gives the size I would have them—not what they can be brought to by stretching.  My Complimts to Mrs Mitchell.  I am—Dr Sir Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
               